This is an application for injunction filed by Anna B. Tarkenton and her husband, L. W. Tarkenton, and the Globe Indemnity Company, complaining of George Q. Parker, receiver of the Victorian Apartments, and of the Farm  Home Savings  Loan Association of Missouri. The Globe Indemnity Company, at the hearing before this court, stated that the inclusion of it as a relator was without the authority of counsel representing it, and counsel for the Tarkentons, while contending that the inclusion of the Globe Indemnity Company as relator was not without authority of counsel for it, yet agreed that the Globe Indemnity Company should be dismissed, and it is dismissed from this suit, with its costs.
It appears from the record that the Globe Indemnity Company had filed a supersedeas bond, and the Tarkentons had not filed any bond and had given no notice of appeal.
                                Opinion.
The question for determination is, Where the judgment is against two or more defendants, and one gave a supersedeas bond, does the bond only suspend or supersede the judgment as to that defendant who perfected his appeal by giving the bond, or may the other defendant take advantage of the supersedeas bond filed, though he has not given notice of appeal and has not appealed?
In Friberg, Klein  Co. v. Embree, 1 White  W. Civ.Cas.Ct.App. § 1095, it is held that an appeal bond, when given by only one of two or more parties cast in the suit, is not effective as to any litigant not a party to such bond. See Binder v. Millikin (Tex.Civ.App.) 201 S.W. 239, writ of error refused; Smith v. Bunch et al., 31 Tex. Civ. App. 541, 73 S.W. 559, writ of error refused: Anderson v. Silliman et al., 92 Tex. 560, 50 S.W. 576. Therefore we think that the application should he dismissed for want of jurisdiction, and it is so ordered.